                                      UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF CALIFORNIA

             UNITED STATES OF AMERICA                                      JUDGMENT IN A CRIMINAL CASE
                                 v.                                        (For Offenses Connnitted On or After November l, 1987)

             MARCELINA MORALES-LOPEZ                                          Case Number:          19CR0055-DMS

                                                                           Marc Levinson CJA
                                                                           Defendant's Attorney
REGISTRATION NO.                 81589298
D -                                                                                                              FEB 0 8 2019
THE DEFENDANT:
                                                                                                        CLERK, U.S. DISTRICT COURT
IZI pleaded guilty to count(s)         1 of the Information                                           SOUT ERN DISTRICT Of CALIFORNIA

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following off<
                                                                                                                             Count
Title & Section                    Nature of Offense                                                                       Number(s)
18USC 1544                         FRAUD AND MISUSE OF VISAS, PERMITS, AND OTHER                                               1
                                   ENTRY DOCUMENTS




    The defendant is sentenced as provided in pages 2 through                        2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D    The defendant has been found not guilty on count(s)

D    Count(s)                                                                    dismissed on the motion of the United States.

     Assessment : $100. 00


     JVTA Assessment*: $
D
     *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
oo  No fine                D Forfeiture pursuant to order filed                                       , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.


                                                                           Date of Imposition of Sentence



                                                                           HON. Dana  ab aw
                                                                           UNITED STATES DISTRICT JUDGE




                                                                                                                        19CR0055-DMS
•


    DEFENDANT:               MARCELINA MORALES-LOPEZ                                                  Judgment - Page 2 of 2
    CASE NUMBER:             19CR0055-DMS

                                                    IMPRISONMENT
    The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
    TIME SERVED.




    D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
    D     The court makes the following recommendations to the Bureau of Prisons:




    D     The defendant is remanded to the custody of the United States Marshal.

    D     The defendant shall surrender to the United States Marshal for this district:

          D    at - - - - - - - - - A.M.                         on - - - - - - - - - - - - - - - - - -
          D    as notified by the United States Marshal.

          The defendant shall surrender for service of sentence at the institution designated by the Bureau of
    D
          Prisons:
          D    on or before
          D    as notified by the United States Marshal.
          D    as notified by the Probation or Pretrial Services Office.

                                                          RETURN
    I have executed this judgment as follows:

         Defendant delivered on
                                                                           to - - - - - - - - - - - - - - -
    at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                       By                     DEPUTY UNITED STATES MARSHAL



                                                                                                         19CR0055-DMS
